UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          X


CHRISTA MCAULIFFE INTERMEDIATE SCHOOL
PTO, ET AL.,                                                                   18-CV-11657(ERXOTW)

                                                            Plaintiffs,

                             -against-                                        NOTICE OF APPEARANCE

BILL de BLASIO, in his       official capacity   as   Mayor of New
York City, et al.,

                                                          Defendants.

                                                                          x

                PLEASE enter the appearance of the undersigned, as lead attorney and attorney

to be noticed, on behalf the defendants in the above-titled action.

Dated:          New York, New York
                December 3 1, 201 8


                                                      ZACHARY W. CARTER
                                                      Corporation Counsel of the
                                                        City of New York
                                                      Attorney for Officer Noble
                                                      100 Church Street, Room 2-110
                                                      New York, New York 10007
                                                      (212) 3s6-0872
                                                      e-mail: throbert@law.nyc.gov


                                                      B
                                                              Thomas B. Roberts
                                                              Assistant Corporation Counsel

Cc:   All counsel. Via ECF
